Citation Nr: 0902800	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a lumbar spine disability.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required.
REMAND

The last VA orthopedic examination was conducted in February 
2007.  Since the examination, and after the most recent 
treatment records associated with the file, the veteran has 
reported that the symptoms of his lumbar spine disability 
worsened.  In November 2007, the veteran stated in his 
substantive appeal that his back was "much worse" along 
with "weakness and pain in lower legs."  See VA Form 9, 
dated November 2007.  Therefore a contemporaneous and 
thorough VA examination is required to determine the severity 
of each.  Littke v. Derwinski, 1Vet. App. 90 (1990).


ORDER

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his lumbar spine 
disability.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	Thereafter, the AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


